Citation Nr: 0618296	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for incontinence.

4.  Entitlement to service connection for prostate 
enlargement, claimed as prostate cancer, including as due to 
herbicide exposure.

5.  Entitlement to service connection for loss of teeth 
numbers 6, 7, 8, 9, 10, 11
and 12.

6.  Entitlement to service connection for arthritis of 
multiple joints and the spine.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for bilateral tinnitus.

9.  Entitlement to service connection for post-traumatic 
stress disorder.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to an increased (compensable) rating for 
residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1939 
to November 1945 and from December 1946 to December 1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of a Department of Veterans Affairs (VA), 
regional office (RO).  By a decision issued in December 2001, 
the RO, in pertinent part, denied service connection for the 
first six issues listed on the title page of this decision.  
The RO's March 2003 decision, in pertinent part, denied 
service connection for issues number seven through nine, 
listed on the title page of this decision; as well, the RO 
confirmed and continued the noncompensable rating assigned 
for residuals of a left wrist fracture.  In March 2004, the 
RO denied the veteran's claim of entitlement to service 
connection for hypertension.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9) to the Board, received 
in August 2003, the veteran requested a hearing at the RO 
before a Veterans Law Judge (VLJ).  This type of hearing is 
called a travel board hearing.  In a statement dated October 
15, 2003, he indicated that he still desired a travel board 
hearing.  There followed a statement, dated October 16, 2003, 
in which the veteran waived his right to an in-person hearing 
with a VLJ, and instead asked for a video conference hearing 
at the RO.  

In another VA Form 9, received in August 2005, the veteran 
requested both a hearing before a VLJ, at the Board's offices 
in Washington, DC, as well as a travel board hearing.  
Thereafter, in a statement dated in November 2005, he related 
that he no longer wanted a hearing of any type.  

In a statement dated April 4, 2006, the veteran stated that 
he waived his right to an in-person hearing before the Board, 
but requested a Board hearing at the RO, using video 
conferencing techniques.  That request for a video conference 
hearing was restated in a letter, dated April 11, 2006, from 
the veteran's representative.  The most up-to-date 
correspondence on file demonstrates that the veteran still 
wishes to have a video conference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing before a VLJ at the 
Board.

Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  No action 
is required of the appellant until he receives further 
notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



